                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 06/17/19
 ---------------------------------------------------------------- X
                                                                  :
 ERICH LEDERMANN,                                                 :
                                                                  :
                                                 Petitioner, :         1:19-cv-01961-GHW
                                                                  :
                              -against-                           :      MEMORANDUM
                                                                  :   OPINION AND ORDER
 ALEXANDER KIBRIK,                                                :
                                                                  :
                                                 Respondent. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Petitioner Erich Ledermann (“Ledermann” or “Petitioner”) seeks to confirm an arbitration

award obtained against Alexander Kibrik (“Kibrik” or “Respondent”) pursuant to Section 9 of the

Federal Arbitration Act (“FAA”), 9 U.S.C. § 9. For the reasons that follow, Ledermann’s petition to

confirm the arbitration award is GRANTED.

  I.     BACKGROUND

         In November 2016, Petitioner instituted an arbitration proceeding against Respondent in

front of the Financial Industry Regulatory Authority (“FINRA”), asserting causes of action which

included, among others, breach of fiduciary duty, breach of contract, and unauthorized trading.

Compl., Ex. 1 (“FINRA Award”), at 1. Petitioner claims that Respondent, who served as

Petitioner’s broker, ignored Petitioner’s instruction to keep all of Petitioner’s funds in cash and that

Respondent instead invested Petitioner’s funds in a small Chinese company which was subsequently

delisted and collapsed. Compl. at 1; Affidavit of Erich Ledermann, Dkt. No. 8 (“Ledermann Aff.”).

         The panel of FINRA arbitrators scheduled an evidentiary hearing for January 16, 2018.

FINRA Award at 2. On January 14, 2018, Respondent submitted a request that the hearing be

adjourned, but that request did not reach the panel until January 17, 2018. Id. Because Respondent


                                                            1
did not appear at the January 16, 2018 hearing, the panel requested that Respondent provide the

panel with information regarding why he was unable to attend the previous hearing. After some

correspondence, the panel scheduled a final hearing date for February 13, 2018. Id. At that hearing,

Respondent filed a motion to dismiss pursuant to FINRA Rule 12206. Id. The panel denied

Respondent’s motion to dismiss as untimely and without merit. Id. On February 27, 2018, after

considering the pleadings, the testimony, and evidence presented at the hearing, the FINRA panel

issued an award in Petitioner’s favor in the sum of $413,045.11 in compensatory damages and

$6,035.00 in interest. Id. at 3.

         On February 28, 2019, Petitioner filed a petition with the Court to confirm the FINRA

arbitration award. 1 Petitioner states that he has not received any payments or correspondence from

the Respondent since the date of the award. Compl., Ex. 2. On April 12, 2019, Petitioner

submitted an affidavit to the Court certifying that all of the statements in his correspondence with

the Court are true to the extent of his knowledge. Ledermann Aff. at 1. On April 15, 2019,

Respondent sent a letter to the Court requesting that the Court dismiss Petitioner’s motion because,

under the customer agreement Petitioner signed when he opened an account with Respondent’s

firm, Petitioner was required to submit to binding arbitration. Dkt. No. 10. On May 6, 2019, the

Court issued an order noting that, based on the information submitted to the Court, Petitioner

appears to have complied with his contractual obligation to arbitrate. Dkt. No. 11. The order


1 Ledermann’s petition was thus filed one year and one day after the FINRA panel issued its award. The Second Circuit
has held “that section 9 of the FAA imposes a one-year statute of limitations on the filing of a motion to confirm an
arbitration award under the FAA.” Photopaint Techs., LLC v. Smartlens Corp., 335 F.3d 152, 158 (2d Cir. 2003). However,
the Court notes that Ledermann’s petition to confirm the FINRA arbitration award was received at the Daniel Patrick
Moynihan United States Courthouse on February 27, 2019 and was not delivered to the Pro Se Intake Unit until
February 28, 2019 due to internal delays. Under these circumstances, the Court finds that it is appropriate to invoke the
doctrine of equitable tolling to excuse the approximately twelve-hour delay in Petitioner’s filing. Petitioner “actively
pursued his judicial remedies . . . during the statutory period.” Goodman v. Port Auth. of New York & New Jersey, 850 F.
Supp. 2d 363, 381-82 (S.D.N.Y. 2012) (quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 96 (1990)). He should
not be held responsible for a short delay caused by the Court’s internal processes. See Emilio v. Sprint Spectrum L.P., No.
11-CV-3041 (JPO), 2016 WL 3748482, at *3 (S.D.N.Y. July 7, 2016) (“While equitable tolling applies ‘only in rare and
exceptional circumstances . . . it is sometimes necessary as a matter of fairness.’” (quoting Phillips v. Generations Family
Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013))).

                                                             2
further directed Respondent to show cause no later than May 22, 2019, as to why the Court should

not confirm the Petitioner’s arbitration award. Id. Respondent has not responded to that order.

 II.    DISCUSSION

        “[T]o avoid undermining the twin goals of arbitration, namely, settling disputes efficiently

and avoiding long and expensive litigation, arbitral awards are subject to very limited review.” Zurich

Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584, 588 (2d Cir. 2016) (quoting Folkway Music Publishers.,

Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993) (internal quotation marks omitted)). Confirmation of

an arbitral award is generally a summary proceeding that merely makes what is already a final

arbitration award a judgment of the court, and the court must grant the award unless the award is

vacated, modified, or corrected as prescribed in 9 U.S.C. §§ 10 and 11. See Century Indem. Co. v.

Certain Underwriters at Lloyd’s London, 11 Civ. 1040 (RJS), 2012 WL 104773, at *2 (S.D.N.Y. Jan. 10,

2012). Those statutory grounds for vacatur are: “(1) where the award was procured by corruption,

fraud, or undue means; (2) where there was evident partiality or corruption in the arbitrators, or

either of them; (3) where the arbitrators were guilty of misconduct in refusing to postpone the

hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the

controversy; or of any other misbehavior by which the rights of any party have been prejudiced; or

(4) where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final,

and definite award upon the subject matter submitted was not made.” 9 U.S.C. § 10(a).

        In reviewing arbitration awards under § 10(a)(4) of the FAA, a court “will uphold an award

so long as the arbitrator ‘offers a barely colorable justification for the outcome reached.” Jock v.

Sterling Jewelers Inc., 646 F.3d 113, 122 (2d Cir. 2011) (quoting ReliaStar Life Ins. Co. of N.Y. v. EMC

Nat. Life Co., 564 F.3d 81, 86 (2d Cir. 2009)). “It is not enough . . . to show that the panel

committed an error—or even a serious error. It is only when an arbitrator strays from interpretation

and application of the agreement and effectively dispenses his own brand of industrial justice that


                                                     3
his decision may be unenforceable.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 671

(2010) (internal citations and quotation marks omitted). “In other words, as long as the arbitrator is

even arguably construing or applying the contract and acting within the scope of his authority, a

court’s conviction that the arbitrator has committed serious error in resolving the disputed issue

does not suffice to overturn his decision.” Jock, 646 F.3d at 122 (quoting ReliaStar, 564 F.3d at 86).

        The Court has reviewed the FINRA panel’s decision, and finds the award to be well

grounded in fact and law. Here, there is no indication that the panel’s award was procured through

fraud, dishonesty, or manifest disregard of the law, or that any other bases for vacating or modifying

the award exist. Rather, the grounds for the panel’s decision can be inferred from the facts of the

case, and are binding on the parties. Accordingly, the award must be confirmed.

III.    CONCLUSION

        For the reasons stated above, Ledermann’s petition to confirm the arbitration award is

GRANTED. The Clerk of Court is directed to enter judgment in favor of Petitioner in the amount

of $419,080.11—which consists of the $413,045.11 in compensatory damages and $6,035.00 in

interest awarded by the FINRA panel—and to close this case. The Clerk of Court is further

directed to send a copy of this order to Plaintiff and Defendant by first-class and certified mail. The

order should be sent to Defendant at his address of record and at the address shown on his

correspondence to the Court, see Dkt. No. 10 at 4.

        SO ORDERED.

 Dated: June 17, 2019                                  _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                   4
